DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapaka et al (US 2017/0099495, hereafter Rapaka).
	As per claim 1, Rapaka discloses a method of predicting a current block to be decoded in an intra block copy (ibc) mode, the method comprising:

	 decoding, from the bitstream, an ibc flag indicating whether a prediction mode of the current block is the ibc mode, the decoding of the ibc flag being depending on the enable flag and the type information (¶ 136 );
	 10when the ibc flag indicates the ibc mode, decoding, from the bitstream, motion information excluding a reference picture index of the current block (¶ 136 );
	 and predicting the current block using a block indicated by the motion information within a current picture, the current block being positioned in the current picture (¶ 136).
	As per claim 	As per claim 152, Rapaka discloses the method of claim 1, wherein the ibc flag is decoded when the enable flag indicates that the application of the ibc mode is allowed and the type information indicates inter (¶ 101).
	As per claim 3, Rapaka discloses the method of claim 2, further comprising:
	 20before decoding the ibc flag, decoding, from the bitstream, mode information indicating whether the current block is encoded by intra prediction, wherein the enable flag and the type information are evaluated when the mode information indicates inter prediction (¶ 101).  
	As per claim 4, Rapaka discloses the method of claim 3, wherein the motion information is decoded when the enable flag indicates that the application of the ibc mode is allowed and the type information indicates that the type is not inter (¶ 101).
	As per claim 	As per claim 55, Rapaka discloses the method of claim 2, further comprising:

	As per claim 6, Rapaka discloses the method of claim 5, wherein the motion information is decoded when the mode information indicates inter prediction and the type information indicates that the type is not inter (¶ 99 - 101).
	As per claim 	As per claim 157, Rapaka discloses the method of claim 1, wherein the predicting of the current block comprises:
	 selecting a block vector predictor (BVP) candidate corresponding to a BVP index included in the motion information in a BVP candidate list including one or more BVP candidates; deriving a block vector (BV) of the current block using a block vector difference 20(BVD) included in the motion information and the selected BVP candidate; and predicting the current block using a block indicated in the current picture by the derived BV, wherein the BVP candidate list includes, as the BVP candidates:
a BV of a block predicted in the ibc mode among one or more spatial neighbor 25blocks for the current block; 46/51a BV of one or more blocks having been predicted in the ibc mode; and one or more zero BVs (¶ 124 - 126).  
	As per claim 8, Rapaka discloses the method of claim 7, wherein the spatial neighbor blocks comprise a left block 5positioned on a left side of the current block and an upper block positioned above the current block, wherein the left block comprises a block positioned at a lower side along a height of the current block, and wherein the 
	As per claim 9, Rapaka discloses the method of claim 7, wherein the BV of the blocks having been predicted in the ibc mode is selected from a candidate list including the BV of the blocks having been predicted in the ibc mode and stored according to a prediction order, in reverse order of 15the storing order, and is included in the BVP candidate list (¶ 124 - 126).
	Regarding clam(s) 10 – 18, arguments analogous to those presented for claim(s) 1 – 9 are applicable for claim(s) 10 – 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487